Affirm and Opinion Filed October 27, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-19-01385-CR
                                No. 05-19-01386-CR
                                No. 05-19-01387-CR

                        ANDY CONSUELO, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
   Trial Court Cause Nos. F18-76362-I, F18-76365-I, and F18-76366-I

                                  OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      Appellant Andy Consuelo appeals the trial court’s order denying his June 18,

2019 Defendant’s Motion to Suppress (the “Motion”). He raises a single appellate

issue, contending that the search warrant with which police obtained a sample of his

blood violated the Health Insurance Portability and Accountability Act (“HIPAA”).

We affirm the trial court’s order.
                                   Background

      Appellant was involved in a two-vehicle traffic accident. Three people in the

car appellant hit were injured, and appellant was rendered unconscious. He was

taken to the hospital where medical personnel provided emergency care to him. In

that process, his blood was drawn. Unidentified hospital personnel informed officers

that “[h]ospital toxicology revealed [appellant] had PCP, amphetamine, cocaine,

opiates, marijuana, and benzodiazepines in his blood.”

      Officer J. Mitchell included that information in his affidavit in support of a

warrant to obtain a sample of appellant’s blood. The affidavit also contained the

following information: police were unable to perform any standard field sobriety

tests because appellant was “unconscious in the hospital”; a witness, Barbara

Thompson, told police that she witnessed appellant operating a motor vehicle in a

public place; appellant’s eyes were bloodshot and dilated; his appearance was

disorderly and “blood[y]”; and appellant refused to provide a sample of breath and/or

blood. A magistrate signed the warrant, and appellant’s blood was drawn and

provided to the police for testing. Appellant was subsequently charged with three

counts of intoxication assault.




                                        –2–
       Appellant filed his Motion seeking to have results of the testing suppressed. 1

He argued that the hospital personnel violated HIPAA by releasing the hospital’s

toxicology test results to the police. He contended that HIPAA assured him privacy

in his medical records and that if the toxicology results were removed from Officer

Mitchell’s affidavit, then the warrant would have been insufficient to show probable

cause to draw appellant’s blood. Appellant urged that the blood draw violated his

Fourth Amendment right to be free from unreasonable search and seizure and that

the warrant should be suppressed.

       The State had also issued a grand jury subpoena for appellant’s medical

records after the case was filed. Appellant argued that “the knowledge they sought

[was] tainted by the previous HIPAA violation disclosure,” so the records should be

excluded from evidence.

       The trial court heard arguments from counsel and denied appellant’s Motion.

Appellant subsequently pleaded guilty in each case. Pursuant to plea agreements, the

trial court sentenced him to eight years’ confinement in each case.

       These appeals followed.

                                   The Motion to Suppress

       Appellant contends that the police blood draw violated the Fourth

Amendment’s prohibition against unreasonable searches and seizures. U.S. CONST.


   1
      Appellant had filed an earlier Motion to Suppress Blood Test, but that motion was never set for
hearing or ruled upon. Moreover, the arguments within that first motion—that appellant was illegally

                                                –3–
amend. IV. Specifically, he argues that the warrant’s reliance upon the hospital’s

toxicology results—which were released to the police without appellant’s consent—

represented a violation of HIPAA. If the toxicology results had not been included in

Officer Mitchell’s affidavit, appellant argues, then the affidavit would not have

shown probable cause to issue the warrant.

        We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. State v. Ruiz, 577 S.W.3d 543, 545 (Tex. Crim. App. 2019). We

give almost total deference to the trial court’s determination of historical facts and

review de novo the application of the law to the facts. Id. We view the record in the

light most favorable to the trial court’s ruling and uphold the ruling if it is supported

by the record and is correct under any theory of the law applicable to the case. Id.

        Texas law predating HIPAA held that a person has no reasonable expectation

of privacy in blood-alcohol test results from tests taken by hospital personnel solely

for medical purposes after a traffic accident. State v. Hardy, 963 S.W.2d 516, 527

(Tex. Crim. App. 1997). The Texas Court of Criminal Appeals has asserted that

Hardy’s holding remains valid “even in light of the subsequently enacted provisions

of HIPAA.” State v. Huse, 491 S.W.3d 833, 842 (Tex. Crim. App. 2016).




detained and that the officers failed to give him a statutory warning—were not raised in the hearing below
and are not raised in appellant’s brief in this Court. Accordingly, we do not address those arguments.
                                                  –4–
         Appellant argues that a 2009 amendment to HIPAA requires a change in the

law. He cites this sentence, which was added to the original statute:

         [A] person (including an employee or other individual) shall be
         considered to have obtained or disclosed individually identifiable
         health information in violation of this part if the information is
         maintained by a covered entity . . . and the individual obtained or
         disclosed such information without authorization.

42 U.S.C. § 1320d-6(a). Appellant does not explain how the addition of this

language changes the analysis of Hardy and Huse.2 We have previously rejected this

identical argument. See Sanders v. State, No. 05-12-01186-CR, 2014 WL 1627320,

at *6 (Tex. App.—Dallas Apr. 23, 2014, pet. ref’d) (not designated for publication)

(“We are not persuaded that the amendment appellant relies on changes the fact that

there is no reasonable expectation of privacy in blood-alcohol test results obtained

for medical purposes following an accident.”).

         Moreover, as the court pointed out in Huse, HIPAA actually bolstered its

Hardy holding, because it provides specific exceptions in which the disclosure of

otherwise protected health care information is permitted. 491 S.W.3d at 842. One

such exception, found in Title 45 of the Code of Federal Regulations, provides:

         A covered health care provider providing emergency health care in
         response to a medical emergency, other than such emergency on the
         premises of the covered health care provider, may disclose protected
         health information to a law enforcement official if such disclosure
         appears necessary to alert law enforcement to:

         (A) The commission and nature of a crime;


   2
       We note that Huse post-dates the 2009 amendment by seven years.

                                                 –5–
        (B) The location of such crime or of the victim(s) of such crime; and
        (C) The identity, description, and location of the perpetrator of such
        crime.

45 C.F.R. § 164.512(f)(6)(i). It is undisputed that the hospital obtained appellant’s

toxicology results while its personnel were providing him health care in response to

a medical emergency. By reporting those results to the police, hospital personnel

were alerting law enforcement to evidence of the commission and nature of a crime,

i.e., appellant’s ingestion of a number of illegal substances. See id.

§ 164.512(f)(6)(i)(A). Accordingly, HIPAA specifically allowed the release of

appellant’s toxicology results to the police.3

        Because the release of those results did not violate HIPAA, the grand jury

subpoena seeking appellant’s medical records could not be, as appellant contends,

fruit of the poisonous tree. Indeed, another exception to HIPAA’s general rule of

non-disclosure applies to information sought for a grand jury. “A covered entity may

disclose protected health information: . . . [i]n compliance with and as limited by the

relevant requirements of: . . . [a] grand jury subpoena.” 45 C.F.R.

§ 164.512(f)(1)(ii)(B). Here again, the disclosure about which appellant complains

was specifically permitted by HIPAA.




    3
      Given our conclusion that HIPAA and the Fourth Amendment were not violated, we need not address
the sufficiency of the warrant had the toxicology results been omitted from Officer Mitchell’s affidavit.
                                                  –6–
      We conclude the trial court’s ruling on the Motion is supported by the record

and represents a correct interpretation of HIPAA and its application to the facts of

this case. See Ruiz, 577 S.W.3d at 545. We overrule appellant’s issue.

                                   Conclusion

      We affirm the trial court’s order denying appellant’s Motion.




                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
                                          JUSTICE

191385f.p05

191386f.p05

191387f.p05

Publish
TEX. R. APP. P. 47




                                        –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANDY CONSUELO, Appellant                      On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-19-01385-CR           V.               Trial Court Cause No. F18-76362-I.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Pedersen, III. Justices Whitehill and
                                              Reichek participating.

    Based on the Court’s opinion of this date, the order of the trial court is
AFFIRMED.


Judgment entered this 27th day of October, 2020.




                                        –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANDY CONSUELO, Appellant                      On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-19-01386-CR           V.               Trial Court Cause No. F18-76365-I.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Pedersen, III. Justices Whitehill and
                                              Reichek participating.

    Based on the Court’s opinion of this date, the order of the trial court is
AFFIRMED.


Judgment entered this 27th day of October, 2020.




                                        –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

ANDY CONSUELO, Appellant                      On Appeal from the Criminal District
                                              Court No. 2, Dallas County, Texas
No. 05-19-01387-CR           V.               Trial Court Cause No. F18-76366-I.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Pedersen, III. Justices Whitehill and
                                              Reichek participating.

    Based on the Court’s opinion of this date, the order of the trial court is
AFFIRMED.


Judgment entered this 27th day of October, 2020.




                                       –10–